Citation Nr: 0534017	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  98-08 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a heart disorder, 
claimed as secondary to service-connected disability 
(including sinusitis).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1969, and the record reflects that he served in 
combat.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a rating decision 
released in April 1997 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia, which denied 
the benefits sought on appeal.

This matter was previously before the Board in June 2001 and 
in October 2004, at which times these claims were remanded 
for due process and the completion of additional development 
prior to appellate review.  The Board is satisfied that all 
action requested on remand is now complete, such that it may 
proceed with a decision on this matter herein.

At a March 2001 BVA hearing, the veteran withdrew claims then 
on appeal for entitlement to increased evaluations for facial 
scarring and residuals of facial injury, dental trauma, and 
tooth loss.  He also withdrew pending claims for entitlement 
to service connection for a skin disorder (including as the 
result of herbicide exposure) and for headaches.  Thus, the 
Board has no jurisdiction over these claims, as they are no 
longer in appellate status.  See 38 C.F.R. § 20.204 (2005).  
As well, the veteran's claim for entitlement to service 
connection for a lung disorder, as related to his service-
connected residuals of shell fragment injury to the face, was 
granted in a March 2005 rating decision, and the record does 
not indicate that he currently seeks appellate review of that 
decision.  Accordingly, that claim is also not before the 
Board at this time, and will not be further addressed herein.  
See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2005).  
 
Finally, in recent statements of record, and most notably in 
a September 2005 filing, the veteran has indicated that he 
would like to reopen his claim for entitlement to service 
connection for the residuals of a left eye injury.  The Board 
refers this new claim to the RO for all necessary action.  
See 38 C.F.R. §§ 20.200-20.202 (2005).  
 

FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  The competent medical evidence of record does not 
establish that a currently diagnosed back disorder is 
etiologically related to active service, nor does it 
establish that a qualifying back disorder manifested to a 
compensable degree within a year after service discharge.

3.  The competent medical evidence of record does not 
establish that a currently diagnosed heart disorder is 
etiologically related to active service, nor does it 
establish that a qualifying heart disorder manifested to a 
compensable degree within a year after service discharge.

4.  The competent medical evidence of record does not 
indicate that a currently diagnosed heart disorder was caused 
or chronically worsened by a service-connected disability 
(including sinusitis).


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
active service, nor may such disorder be presumed to have 
been incurred therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A heart disorder was not incurred in or aggravated by 
active service, nor may such disorder be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.306, 3.307, 3.309 
(2005).

3.  A heart disorder is not proximately due to or the result 
of a service-connected disability (including sinusitis).  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2005).  

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July 2003, 
January 2004, November 2004, and May 2005 letters from VA to 
the veteran specifically notified him of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2005), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence the veteran was expected 
to provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
his claims.  To that end, the July 2003 and January 2004 
letters provided notice as to the first three aforementioned 
notice elements, while the November 2004 and May 2005 letters 
addressed those elements, but also addressed the fourth 
notice element as well.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as is required in most cases.  However, in a case 
involving the timing of the VCAA notice, the United States 
Court of Appeals for Veterans Claims (Court) held that in 
such situations, the veteran has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  As noted, the last of 
these letters was issued to the veteran in May 2005.  
Thereafter, he was afforded an opportunity to respond, and 
the Appeals Management Center Resource Unit, on the RO's 
behalf, subsequently reviewed the claims and issued 
supplemental statements of the case to the veteran in July 
2005 and August 2005.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Pelegrini, supra; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  In 
this regard, the veteran's service medical records are 
associated with the claims file, as are all pertinent medical 
treatment records identified and/or provided by the veteran.  
As well, the veteran was provided with several VA 
examinations in support of his claim.  See 38 C.F.R. 
§ 3.159(c)(4)(i) (2005).  

At this time, the veteran and his representative have not 
made the Board aware of any additional and potentially 
pertinent evidence that needs to be obtained in order to 
fairly decide these claims.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and that the case is ready 
for appellate review.  



Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005); see also Sanchez-Benitez v. Principi, 259 
F.3d 1356, 1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).

In order to establish service connection for a claimed 
disorder, there must be:  medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record, 
including an evaluation of its credibility and probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Baldwin v. West, 13 Vet. App. 1 (1999); see also 38 
C.F.R. § 3.303(a).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, the Secretary 
shall accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury, if consistent with the circumstances, conditions or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  See 38 U.S.C.A. 
§ 1154(b) (West 2002); see also Collette v. Brown, 82 F.3d 
389, 393 (Fed. Cir. 1996); VAOPGCPREC 12-99.  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  See 
38 U.S.C.A. §§ 1111, 1132 (West 2002); see also 70 Fed. Reg. 
23,027-23,029, effective May 4, 2005, [now codified as 
amended at 38 C.F.R. § 3.304(b) (2005)].  The presumption of 
soundness, however, may be rebutted by clear and unmistakable 
evidence that the disorder existed prior to entry into 
service and that the disorder was not aggravated by such 
service.  Id.  

For a preexisting injury or disease to have been aggravated 
by active service, there must be an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2005).  Where a veteran experiences an increase in 
disability of a preexisting condition during service, a 
presumption of aggravation arises that is rebuttable by clear 
and unmistakable evidence (obvious or manifest).  38 C.F.R. § 
3.306(b) (2005).  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  The 
specific finding requirement that an increase in disability 
is due to the natural progress of the condition will be met 
when the available evidence of a nature generally acceptable 
as competent shows that the increase in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to service.  Consideration will also be 
given to the circumstances, conditions and hardships of 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A temporary 
worsening of symptoms, rather than a deterioration of the 
condition, cannot be considered to be aggravation of a 
preexisting injury or disease, and is not a basis for 
invoking the presumption.  Jensen v. Brown, 4 Vet. App. 304 
(1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

As well, a disorder that is proximately due to or the result 
of another service-connected disease or injury also warrants 
service connection.  38 C.F.R. § 3.310(a) (2005).  Moreover, 
service connection may be established under 38 C.F.R. 
§ 3.310(a) for the aggravation of a nonservice-connected 
disorder by a service-connected disability, to the extent of 
such aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Thus, a claim for service connection may also be 
granted on a secondary basis if a claimed disorder is 
sufficiently shown to be related to another, previously 
service-connected disability.  In order to prevail on the 
issue of entitlement to secondary service connection, 
however, there must be: (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical nexus evidence establishing a connection between the 
service-connected disability and the currently claimed 
disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  
A  determination as to whether these requirements are met is 
based on an analysis of all of the evidence of record, with 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Id.; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Analysis of the Claims

The evidence available for review for this appeal includes 
the veteran's service medical records, VA treatment and 
examination reports dated from approximately December 1975 to 
August 2005, and statements, testimony, and argument provided 
by the veteran and/or his representative in support of these 
claims.  In reaching its decisions herein, the Board has 
carefully reviewed, considered, and weighed the probative 
value of all of the evidence now contained in the claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting its decisions, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be addressed and/or summarized where 
appropriate.  As explained below, however, the Board finds 
that it must deny both of these claims for service 
connection.

Entitlement to Service Connection for a Back Disorder

The veteran has stated that he injured his back in service in 
Vietnam (probably in 1969), when he was a passenger in a 
helicopter that crashed, causing him to fall and land on his 
back.  He reported that because he was in a forward area and 
his unit was already critically short on combat personnel, he 
did not seek medical treatment.   He avers that his current 
back problems are the result of this in-service injury.  

The record reflects that the veteran underwent a pre-
induction service examination in August 1967.  On his report 
of medical history, he did not identify any back problems.  
Findings on clinical evaluation were also normal for the 
veteran's spine, and there was no comment from the service 
physician regarding any back complaints or problems.  As 
well, the veteran's listed PULHES profile reflected a score 
of "1" for all categories.  (The PULHES profile reflects 
the overall physical and psychiatric condition of an 
individual on a scale of 1 (high level of fitness) to 4 
(medical condition or physical defect below the level of 
fitness for retention in military service).  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992).  The "P" in PULHES 
stands for "Physical Capacity and Stamina."  The remaining 
letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")  This report was later resigned 
by the examining physician in December 1967 (the month of the 
veteran's induction into active service), with an indication 
that he had discovered no additional medical problems as of 
that date.  

Service clinical records do indicate that in February 1968, 
the veteran reported for treatment with complaints of chest 
and back pain, described as acute with breathing.  It was 
noted in this report that he had a three-year history of the 
same.  The recorded diagnosis, however, was referred pain 
from the abdomen to the chest (as the result of gas pain with 
anxiety). 

An April 1969 entry in the service clinical records denotes 
that at that time, he underwent an orthopedic consultation, 
and that the result of that evaluation was a finding of 
chronic low back syndrome.  

At the time of the veteran's June 1969 service discharge 
examination, however, there were no recorded complaints, 
symptoms, or diagnoses pertaining to any back problem.  The 
veteran was given a PULHES profile of "1" for all 
categories except "Physical Capacity and Stamina," which 
was assigned a "4" (apparently related to his status after 
the incurrence of shell fragment wound injuries to the face 
in April 1969, ultimately the reason for a medical discharge 
effective in August 1969).     

There are no immediate post-service records of medical 
treatment pertaining to the veteran's back problems.  In 
September 2001, however, he provided a statement with the 
signatures of six different individuals, all purporting to 
have known him and to have witnessed his back trouble in the 
years immediately following his discharge from active 
service.

Thereafter, VA treatment records for the veteran's back, as 
dated from June 1986 to August 1995, denote a history of low 
back pain as reported by the veteran and identified by him as 
originating after the in-service helicopter crash.  A June 
1986 pulmonary clinic report revealed his complaints of 
nagging low back pain for several months and a self-reported 
history of problems in the past; after clinical evaluation, 
the assessment was lumbar strain.  A June 1987 VA X-ray 
report for the spine showed: spina bifida occulta at L5; bony 
hypertrophy involving the articular facets at L5-S1 
bilaterally; a mild narrowing of the L5-S1 disc space; and a 
small Schnorl's node at T12.  A March 1988 physical therapy 
note recorded that the veteran had a long history of low back 
pain, and that his X-rays showed degenerative change and 
spurs.  A June 1989 pulmonary clinic note included a 
diagnosis of degenerative joint disease (DJD) in the 
lumbosacral spine.  A June 1992 neurosurgical consult 
resulted in a diagnosis of chronic back pain secondary to 
unspecified trauma, but it was also indicated in this report 
that there were no X-ray reports available for review.  At a 
February 1994 neurological consult, the veteran's low back 
pain was noted to involve his left side and his right hip, 
and clinical evaluation revealed right radiculopathy.  A 
February 1995 neurosurgical consult recorded low back and 
right hip pain complaints as well as a burning right foot, 
but on clinical evaluation, there was no evidence of 
radiculopathy.  By August 1995, the veteran's diagnosis was 
listed as chronic intermittent low back pain.  

The veteran was afforded a VA general medical examination for 
this claim in December 1996.  The examiner first reported 
that he did not have the claims file available for review.  
At this evaluation, the veteran described the in-service 
helicopter crash that injured his back.  He advised that he 
had had persistent low back discomfort, also radiating into 
his left hip and leg, for several years.  On clinical 
evaluation, there were no observed bone or joint deformities, 
indications of soft tissue swelling or increased heat of the 
joints of the extremities, or postural abnormalities of the 
back.  The veteran's range of motion for his back and hips 
was good on evaluation, except that there was a disparity 
during the straight leg raising test (in that he could raise 
his right leg significantly higher than his left leg without 
pain).  Ankle and knee deep tendon reflexes were active and 
equal bilaterally, and responses were symmetrical.  There 
was, however, weakness of dorsiflexion and plantar flexion of 
the left great toe, and there was hypesthesia to pin prick 
stimuli at the level of the left great toe.  There was also 
some weakness of the left quadriceps musculature.  The 
examiner indicated that if the knee deep tendon reflexes had 
been abnormal on the left, then there may have also been some 
L4-L5 sensorimotor neuropathy involving the left lower 
extremity, but as the veteran's reflexes were at 3+ 
bilaterally, that was unlikely.  He further advised that 
clinical evaluation of the veteran's nervous system was 
essentially normal, but for the previously noted findings 
involving the left great toe, and noted cranial nerve 
impairment on the left as related to the in-service facial 
injuries.  A concurrent lumbar spine X-ray evaluation showed 
spina bifida occulta of L5, but an otherwise unremarkable 
spine.  The examiner's diagnosis was a history of low back 
pain syndrome.           

A May 1997 VA treatment note listed the veteran's current 
problems as DJD, coronary artery disease (CAD), and chronic 
obstructive pulmonary disease (COPD).

At a March 2001 BVA hearing held before the undersigned, the 
veteran testified that he injured his back in service when he 
fell 50 feet from a helicopter after it was shot down and 
heading for a crash.  He advised that he began to have and 
sought treatment for back problems approximately six months 
after his service discharge.  He reported, however, that the 
private physicians who treated him then are now deceased, and 
he therefore has no way to obtain these records.    

At a September 2003 VA cardiac examination, the veteran 
advised the examiner that he was unable to undergo a stress 
test because of his DJD. 

The veteran also received a VA spine examination in September 
2003, the results of which are contained in a November 2003 
final report.  In his report, the examiner indicated that he 
reviewed the claims file, and he also recorded a history of 
injury and symptomatology from the veteran.  After clinical 
evaluation, he stated that the veteran's clinical examination 
and history was related to an injury to his back, in which 
his back pain was as likely as not secondary to his accident, 
as he did have a flexion distraction type injury with a 25-
foot fall from a helicopter.  He added that the veteran's 
history sounded like he had had a compression fracture at 
T12, with probable degenerative changes of his back that 
could be confirmed by X-ray evaluation.  He noted that the 
veteran did not have any type of radiculopathy secondary to 
his injury, but that he was having worsening pain with 
increased severity of the residuals from his back injury.  A 
subsequent November 2003 X-ray report recorded findings of 
some evidence of spina bifida in the L5 vertebral body, with 
some lumbar lordosis and vertebral body heights, and a 
minimal anterior osteophyte at L4.  The examiner, however, in 
an addendum to his report, advised that the veteran had only 
very minimal degenerative changes as seen on this X-ray 
evaluation, and reinforced that these changes were as likely 
as not due to flexion distraction type injury with a fall of 
25 feet from a helicopter.  He did not, however, render any 
comment as to whether such changes represented arthritis of 
the spine, or opine as to the other findings recorded on the 
aforementioned X-ray report.          

The veteran also underwent a VA neurological examination with 
claims file review in November 2003.  On clinical evaluation, 
the veteran could move his neck to the right, but rotation to 
the left was limited by pain.  He also stood and walked 
slowly because of his low back pain.  In addition, he noted 
right hip pain while walking, and was unable to perform a 
heel to toe walking test.  On the straight leg raising test, 
he had pain in the right hip only.  The examiner's diagnoses 
at this evaluation included neck, right hip, and low back 
pain.

In a January 2004 VA outpatient treatment record, it was 
noted that the veteran's (unspecified) DJD was causing him 
chronic and constant pain.  A July 2004 VA treatment note 
stated that the veteran's was affecting several of his 
joints, but did include mention of his back in particular.

The veteran underwent a new VA spine examination with claims 
file review in December 2004, and the examiner signed and 
released his final report for this evaluation in January 
2005.  The examiner took a history from the veteran and 
conducted a clinical evaluation, during which the veteran had 
pain throughout all tested ranges of motion, but no observed 
muscle spasm.  Straight leg raising and other similar 
neurological evaluation was normal.  The examiner also sent 
the veteran for a new lumbosacral spine X-ray evaluation, for 
comparison with the results of the December 1996 study.  
Findings from the new X-ray report were: normal vertebral 
body height throughout the lumbar spine; no fractures; 
minimal (grade one) anterior subluxation of the L5 vertebral 
body with respect to L4; incomplete fusion of the posterior 
arch of L5; a minimal decrease of height of the L5-S1 
vertebral disc; minimal anterior osteophyte formation at L3-
L4; apparently intact pedicles, as well as transverse and 
spinous processes; minimal degenerative changes within both 
sacroiliac joints; and mild degenerative changes within both 
hip joints.  The listed impressions were: no evidence of 
fracture; grade one anterolisthesis of L5 with respect to L4; 
spina bifida occulta at L5; minimal degenerative disc disease 
at L3-L4; and minimal degenerative changes within both 
sacroiliac and hip joints.  The December 2004 spine examiner 
advised that this X-ray evaluation showed mild to moderate 
degenerative disc disease at T11-T12, with no other 
significant degenerative findings found throughout the lumbar 
spine, and no indication of obvious fractures or abnormal 
bony masses.  He then diagnosed chronic lumbar strain with 
degenerative disc disease at the T11-T12 disc space.  He also 
concluded, based on arthritis that he saw in the T11-T12 
junction, near the thoracolumbar junction and in relation to 
the lumbar chronic strain, that he did not find any direct 
evidence, based on chart review, that would link this to any 
injurious incident while in service.  He noted that the 
veteran did state that he was involved in a helicopter crash, 
but he then again emphasized that, based on the chart review, 
it was less likely than not that the veteran's chronic lumbar 
strain with degenerative disc disease at T11-T12 was related 
to any injurious event in service.  

Additional VA treatment notes dated in 2005 continued a 
diagnosis of DJD, but did not identify this disease as 
related to the veteran's back.

The Board first notes that, as the claimant is unquestionably 
a veteran of combat, his report of a back injury that 
occurred in service while he was riding in a helicopter that 
was shot down is credible, and will be accepted as sufficient 
to establish that the veteran did sustain such an injury in 
service.  See 38 U.S.C.A. 
§ 1154(b); Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 
1996); VAOPGCPREC 
12-99.  The occurrence of that event, however, is not enough 
to establish entitlement to service connection, as there must 
also be sufficient evidence of record to establish that any 
currently diagnosed back problem is etiologically related to 
that event.  Id.  

As such, the Board observes that there was no report or 
finding of a back problem at the time of the veteran's 
service discharge examination in June 1967.  There is also no 
record of medical treatment in the years immediately 
following the veteran's discharge, although the veteran does 
report that he received private treatment at that time, but 
that records from those practitioners are no longer 
available.  The veteran did, however, submit a statement in 
September 2001 containing the signature of six separate 
individuals who apparently witnessed his back problems in 
those years.  The Board may accept reports from the veteran 
and these witnesses as credible evidence showing that he had 
symptomatology at that time and may have been medically 
treated for it as well, but unfortunately, may not consider 
these reports to be competent medical evidence establishing 
that he actually had a diagnosed medical problem at that 
point.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As such, the Board must find that entitlement to presumptive 
service connection for a diagnosed back disorder (such as 
arthritis) that manifested to a compensable degree within a 
year after service discharge is not available here.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to direct service connection for a 
currently diagnosed back disorder, the Board recognizes that 
more recent VA treatment reports of record do include various 
clinical findings and diagnoses pertaining to the veteran's 
spine.  As to the etiology of such problems, however, the 
Board notes that it previously remanded this case in October 
2004, because a report released by a VA examiner as to such 
etiology in November 2003 was rather unclear as to its 
findings.  On remand, the veteran was examined by another 
practitioner in December 2004, who stated that based upon his 
review of the record, the only current diagnosis in the 
veteran's case was chronic lumbar strain with degenerative 
disc disease at T11-T12, and that in his opinion, this 
disease was not related to any injurious event occurring 
during the veteran's period of active service.  The Board 
further notes that while the November 2003 VA examiner did 
appear to relate the veteran's current back problems to his 
reported in-service injury, that examiner rendered only a 
reported "diagnosis" of "minimal degenerative changes 
otherwise no disc disease," which is not, in and of itself, 
representative of any actually diagnosed disorder, but rather 
is a description of clinical findings by that examiner after 
his review of a concurrent 
X-ray evaluation report.  Moreover, the Board notes that 
while chronic low back pain syndrome is recorded in the 
veteran's service clinical records without explanation in 
April 1969, it was not recorded at the time of his discharge 
examination in June 1969.  In addition, while this or a 
similar diagnosis is also recorded in some of the veteran's 
recent medical records, including on VA examination in 
December 1996, the Board notes that this disorder has not 
been etiologically related to active service by any medical 
evidence now of record.

Accordingly, the Board finds that it must also deny the 
veteran entitlement to direct service connection for a back 
disorder, as the competent medical evidence of record in 
relation to the etiology of his currently diagnosed back 
problem is not in a state of relative equipoise, but rather, 
preponderates against the claim as described above.  
38 U.S.C.A. §§ 1110; 5107(b); 38 C.F.R. §§ 3.102, 3.303.  In 
the absence of competent medical evidence relating a 
currently diagnosed back disorder to the veteran's period of 
active service, then, the Board must deny the appeal.  Id. 

Entitlement to Service Connection for a Heart Disorder, 
Claimed as Secondary to Service-Connected Disability 
(Including Sinusitis)

The veteran believes that his current heart problems are 
related to improper sinus drainage that indirectly resulted 
from an in-service shell fragment injury to his face, and 
that the residuals of this injury caused breathing 
difficulties which in turn led to a long-term deprivation of 
a sufficient amount of oxygen being transported to his 
bloodstream, and thus affected his heart.  Among other 
problems, the veteran is now service-connected for both 
sinusitis and asthma as the etiological residuals of his in-
service facial injury.  

The record reflects that the veteran underwent a pre-
induction examination in August 1967.  On his report of 
medical history for this examination, he noted a history of 
dizziness/fainting spells.  The service physician recorded on 
the back of this form that the veteran fainted easily.  Then, 
on his August 1967 pre-induction medical examination report, 
the examiner noted that a Grade II/VI systolic murmur was 
heard between the second and third intercostal space, but 
only with exercise.  Also stamped on this report was a 
notation that the veteran was determined acceptable for 
service, but that the claimed ailments not yet confirmed by 
the Medical Officer; it was also recorded that he had been 
counseled to present documentary evidence at his own expense 
to substantiate his claim to the selective service board 
prior to induction.  Underneath this stamp, the examiner 
wrote, "syncopal attacks" as the identified medical 
condition at issue.  In the summary of defects section of 
this report, the examiner then recorded that the veteran had 
a functional heart murmur, which was apparently not 
considered so disabling as to disqualify him from entering 
active duty.  Again, the veteran was assigned a PULHES 
profile of "1" for all categories.  Findings had not 
changed by the time of the service physician's review of the 
veteran's current medical status in December 1967 (the month 
of his induction into active service).

Service clinical records then show that in early February 
1968, the veteran had complaints of syncopal episodes at 
reception stations, and that he advised that running and 
exercise caused him to have chest and leg pains.  The problem 
was noted to have existed prior to service, and it was also 
recorded that a heart murmur was documented at induction.  
After a Grade II/VI systolic murmur was found on clinical 
evaluation, at one to two centimeters to the left of the 
sternum between the first and second intercostal space with 
radiation, service medical personnel then referred the 
veteran to the cardiac clinic for follow-up evaluation.  
  
On follow-up evaluation at the cardiac clinic in February 
1968, the veteran complained of extremely painful chest pain, 
occurring in deep breath following mild to moderate exertion.  
He reported that the pain usually improved after rest, but 
that it could last for one to one and a half hours or more 
before it ended.  After clinical evaluation and stress 
testing, and with electrocardiogram (ECG) and chest X-ray 
evaluation revealing findings within normal limits, the 
diagnoses were: chest pain (of musculoskeletal origin); 
syncope (as a result of hyperventilation or possibly in 
relation to an anxiety reaction); and innocent heart murmur.  
A service physician then recorded that the veteran was still 
qualified for induction without limitations. 

Service clinical records also indicate that at another time 
in February 1968, the veteran reported for treatment with 
complaints of chest and back pain, described as acute with 
breathing.  It was noted in this report that he had a three-
year history of the same.  The diagnosis at that time, 
however, was recorded as referred pain from the abdomen to 
the chest (as the result of gas pain with anxiety). 

In April 1969, the veteran sustained multiple shell fragment 
wounds to his face, with the main fragment entering beneath 
his left ear and penetrating the left maxillary sinus.  X-ray 
evaluation showed multiple metal fragments along the missile 
tract, as well as fractures of the left zygoma and left orbit 
floor and partial paralysis of the left facial nerve.  A 
concurrent chest X-ray evaluation, however, recorded only 
normal findings.

At the time of the veteran's June 1969 service discharge 
examination, there were no recorded complaints, symptoms, or 
diagnoses pertaining to any heart problem, and an X-ray 
report for the chest was normal.  Again, the veteran had a 
PULHES profile of "1" for all categories except "Physical 
Capacity and Stamina," which was assigned a "4" 
(apparently related to his status after the incurrence of the 
aforementioned shell fragment wound injuries, ultimately the 
reason for a medical discharge from service effective in 
August 1969).     

Thereafter, VA medical records show that the veteran was 
hospitalized for surgery (and recovery) from March 1976 to 
April 1976, for a left nasal antral window and closure of a 
nasal septum perforation with a labial buccal flap.  The 
discharge summary noted that the veteran had had difficulty 
with nasal drainage since his in-service shell fragment 
injuries, and recorded that prior to the surgery, he was sent 
for a consult because of a mildly elevated serum glutamic 
oxaloacetic transaminase (SGOT) level.  The respective 
medical practitioner opined that this mild elevation was 
possibly related to a recent asthma attack and tachycardia, 
but alternatively stated that it could have been secondary to 
the veteran's asthma therapy.  

Other VA medical records dated from approximately December 
1975 to May 1997 addressed the veteran's treatment for 
various ongoing respiratory problems, with a history of 
breathing difficulty since his in-service injuries.  These 
records also reveal that he underwent a second nasal surgery 
in October 1976.  A VA X-ray evaluation of the chest showed a 
localized zone of pleural thickening in the extreme right 
apex in October 1976 and November 1983, but the veteran's 
chest was described as normal as of the date of a February 
1985 X-ray evaluation.  

Later on, a February 1996 VA stress test revealed a very 
small antero apical defect with some improvement at rest, 
suggestive of ischemia.  A follow-up VA cardiac 
catheterization, performed in April 1996, showed no 
significant coronary artery disease angiographically and 
normal left ventricular function, but the diagnoses at 
discharge from this evaluation included angina and borderline 
hypertension.  An April 1996 VA chest X-ray report revealed 
findings with normal limits.

In connection with this claim, the veteran initially 
underwent a VA general medical examination in December 1996.  
The examiner advised in his report that he did not have the 
claims file available for review.  At this evaluation, the 
veteran reported that he was being treated by VA for 
arteriosclerotic heart disease, but advised that he did not 
have any hypertension.  On clinical evaluation, cardiac 
rhythm was regular, at a rate of 64 beats per minute.  On 
auscultation, there was a Grade I/VI systolic murmur best 
heard over the apex and partially transmitted to the left 
axilla, also audible over the second interspace to the right 
of the sternum; S2 was noted to be louder than S1 over the 
second interspace to the right and left of the sternum.  
There were no associated gallops or clicks, and no audible 
diastolic murmurs.  There was also no pulsus alternans.  The 
point of maximal impulse was at the fifth intercostal space, 
within the midclavicular line.  There was no cardiomegaly, 
carotid or femoral bruits, pitting edema of the ankles, or 
clubbing of the digits.  The veteran also had good peripheral 
pulses, and he did not have any varicose veins.  Clinical 
respiratory findings were also normal.  A concurrent chest X-
ray evaluation relayed no evidence of acute cardiopulmonary 
process.  The examiner's diagnoses included: residual 
scarring and retained metallic foreign bodies (in relation to 
the prior facial injuries); a history of episodic asthmatic 
bronchitis (then in remission); an innocent cardiac murmur; 
and organic heart disease of arteriosclerotic etiology 
(manifested anatomically by coronary artery sclerosis and 
physiologically by a compensated sinus rhythm and stable 
angina, with status and prognosis described as moderately 
compromised and fair with therapy).           

A May 1997 VA treatment note listed the veteran's current 
problems as DJD, coronary artery disease (CAD), and chronic 
obstructive pulmonary disease (COPD).

A May 2000 VA treatment note recorded that the veteran had 
been experiencing constant pain in his left shoulder and 
around his heart for the last three months.  After clinical 
evaluation, the diagnoses were coronary arteriosclerotic 
heart disease, stable angina, and a reflux disorder.  (These 
diagnoses were continued in July 2000 and November 2000 VA 
treatment notes.)  

A June 2000 VA myocardial perfusion study's results were 
described as "probably normal," with notation of a small 
fixed mainly apical defect believed to be a normal variant, 
and also a normal ejection fraction and wall motion.   

At his March 2001 BVA hearing, the veteran testified that 
even though he used  medication to reduce the drainage from 
his sinuses, he still had drainage that built up in his lungs 
and caused breathing problems which, in his opinion, also 
impacted  the functioning of his heart.  He additionally 
advised that his physicians told him that the lack of oxygen 
traveling to his heart caused ischemia.  He also reported 
that he has used home (portable) oxygen since 1992.  At the 
end of the hearing, the veteran further relayed that he was 
experiencing chest pain at that time.  

An August 2001 VA cardiac catheterization report listed an 
ejection fraction of 65 percent, normal left ventricular 
contractility, and normal coronary arteries, but also relayed 
that there was some evidence of vasospasm, relieved with the 
use of intracoronary nitroglycerin.  

A May 2002 VA cardiology clinic note recorded that a couple 
of weeks prior, the veteran had a severe episode of chest 
pain with radiation to both sides of his neck and down his 
left arm, requiring an overnight hospital stay.  The veteran 
advised that he was not told that he had had a myocardial 
infarction, and that he did not undergo a cardiac 
catheterization or stress test at the time.  He also 
described apparently atypical symptoms of numbness all over 
with tingling in his hands and feet, as well as a feeling of 
heaviness in his hands and feet when he stood up and then 
tried to lift them.  After clinical evaluation, the recorded 
impression was a finding of ongoing chest pains with 
typical/atypical features, possibly related to vasospasm as 
demonstrated by coronary angiography and relieved with 
intracoronary nitroglycerin (but with clean coronary arteries 
otherwise and a good ejection fraction).  It was noted that 
some features suggested that these symptoms were noncardiac 
(such as related to panic attack, or otherwise psychiatric or 
possibly neurologic in nature).  A Holter monitor was 
ordered, and it was noted that if its results were normal and 
the veteran's symptomatology continued, a neurological or 
psychiatric consultation would be for further consideration 
at that point.        

A June 2002 VA chest X-ray report stated that the findings 
were consistent with stable, bilateral apical pleural 
thickening, thus suggestive of remote 
inflammatory/granulomatous infection.  There was no evidence 
of acute infiltrate.  

Reports from VA Holter monitoring of the veteran in June 2002 
stated that there was no evidence for atrioventricular 
dissociation or block.  

An August 2002 VA cardiology clinic note recorded that the 
veteran presented for evaluation after experiencing continued 
chest discomfort on a daily basis, including an episode that 
occurred two weeks prior where he had symptoms of chest 
discomfort, nausea, and vomiting which lasted for 
approximately half a day, with  clinical findings at that 
time of hypotension and bradycardia.  This note also stated 
that the veteran had undergone a catheterization with spasm 
earlier in the year, but that the test also showed clean 
coronary arteries and a normal ejection fraction.  After 
clinical evaluation, the assessment was chest discomfort and 
possible spasm.

A January 2003 VA cardiology clinic note relayed that the 
veteran was still having chest pain with significant 
exertion, described as a dull pain in his left anterior 
chest, along with the left side of his neck and down his left 
arm as paresthesias, followed by numbness in the arm and 
hand.  He stated that the process began as a sharp pain for 
up to five minutes, and then persisted as a dull ache for 
about one day.  It was noted that the pain: sometimes 
awakened him at night; was relieved with the use of 
nitroglycerin (by reducing the sharp pain to dull pain); 
included simultaneous heart palpitations; did not occur when 
he lifted his arms over his head (reportedly indicative of 
vascular insufficiency) or with neck movements (reportedly 
indicative of cervical spine nerve root compression).  There 
was also no hemoptysis or significant exertional dyspnea.  
The examining practitioner recorded that the veteran had not 
had any discomfort in three weeks, and was much improved at 
that visit.  After clinical evaluation, the assessment was 
exertional chest pain in the setting of coronary angiogram 
without evident luminal disease.  The practitioner further 
recorded some spasm on catheterization, and recommended 
evaluation by cardiac event monitor.

Late January 2003 findings from the VA cardiac event monitor 
showed a predominantly normal sinus rhythm, with no evidence 
of atrioventricular dissociation, supraventricular 
tachycardia, ventricular tachycardia, or bradycardia.  The 
impression was occasional atrial premature complexes.  

A March 2003 VA cardiology clinic report advised that the 
findings from the event monitor revealed nothing suspicious 
or otherwise of concern.  The veteran reported that he had 
only had one episode since his last outpatient visit, which 
lasted for approximately 30 seconds to one minute.  He 
indicated that there was no syncope or presyncope, but that 
he did get lightheaded with chest discomfort episodes only.  
The assessment was an event monitor without incident.  The 
physician noted that there was no clear evidence of ischemic 
or arrhythmic etiology to the chest pain episodes.  A 
medication was added to the veteran's regimen for presumed 
spasm.  It was also noted that there was a low suspicion for 
malignant arrhythmia.  

On return VA cardiological evaluation in May 2003, it was 
noted that a concurrent signal-averaged ECG revealed positive 
findings for two out of the three criteria, which was 
described as a normal baseline ECG.  After clinical 
examination, the diagnosis was exertional chest discomfort 
with atypical features in the setting of a normal cardiac 
catheterization (that is, no occlusive CAD with a normal 
ejection fraction) and many other previously noted normal 
test results.  It was recommended that the veteran be 
evaluated by an internist as to possible noncardiac 
etiologies for his chest discomfort.  He was then dismissed 
from the clinic, with instruction to return if he had any new 
issues.

At a September 2003 VA cardiac examination with claims file 
review, the veteran described his current respiratory, heart, 
and back problems, among other things.  The examiner also 
noted pertinent medical findings from the veteran's records 
in his report.  On clinical evaluation, there was no 
respiratory distress or wheezing.  Blood pressure was 
measured at 140 systolic over 56 diastolic, and at 138 
systolic over 60 diastolic on a second reading, while pulse 
was described as regular, at 70 beats per minute.  Clinical 
evaluation of the chest revealed no wheezing or crackles, 
although a Grade II/VI murmur was heard at the apex; cardiac 
rhythm was otherwise normal.  In his assessment, the examiner 
noted that the veteran had episodes of bronchial asthma, 
apparently unrelated to his chronic infection, and with 
previously noted allergen triggers.  He reported that the 
veteran advised him that he was unable to do a stress test 
because of his joint problems.  The examiner still, however, 
requested a follow-up electrocardiogram (ECG).  In an October 
2003 addendum, the examiner advised that the results of 
recent pulmonary function tests (PFT) showed that the veteran 
had a mild obstructive defect, as well as a restrictive 
defect.  He also reported that the ECG resulted in a normal 
study, with normal wall motion and ejection fraction.  In a 
November 2003 addendum, the examiner noted that the veteran 
underwent an intravenous adenosine with exercise myocardial 
perfusion imaging, dual isotope.  He advised that the report 
showed a normal study with no significant myocardial 
perfusion defect, a left ventricular ejection fraction of 69 
percent, and no significant wall motion abnormality.  He also 
observed that the veteran achieved a maximum heart rate of 
126 beats per minute, which he noted was not 85 percent of 
maximum heart rate.  
 
The veteran was also afforded a VA respiratory examination in 
September 2003.  After clinical evaluation, the examiner 
diagnosed post-traumatic changes to the nasal cavity and 
sinuses.  He observed that he was requested to describe the 
relationship of these changes (if any) to the veteran's heart 
and lung conditions.  In response to this inquiry, he stated 
that hypertension and hyperlipidemia are more likely related 
to the veteran's heart condition and lung condition, although 
the veteran had described persistent posterior drainage as 
the exacerbating factor of his asthma.  He further noted that 
gastroesophageal reflux disease (GERD) as a trigger for 
asthma has been well-documented, and was something that the 
veteran's clinical history, body habitus, and physical 
examination suggested as well.  He advised that he saw no 
evidence of active sinus drainage, but noted that drainage 
could be a periodic problem, and advised that he did not have 
a record of the veteran's prior surgeries to further review 
that factor.  He then opined that GERD and environmental 
factors were triggering events for the veteran's asthma, and 
noted that intermittent sinus drainage could certainly 
contribute to and participate in the problem.  After 
subsequent claims file review, the examiner added an entry to 
his report, noting that although the record contained 
extensive mention of asthma exacerbations secondary to nasal 
drainage, it was unclear whether causality was ever 
established, or whether this was an association made by 
history alone.  He reported that in either case, it was 
possible that the veteran's asthma exacerbations could have 
been related to nasal drainage, though they were more likely 
related to reflux and environmental triggers.  

Thereafter, a January 2004 VA outpatient treatment record 
stated that the veteran had an elevated systolic blood 
pressure reading subsequent to weight gain.  His primary care 
physician, a nurse practitioner, recorded that he had been 
noncompliant with his hypertension therapy.  

July 2004 VA treatment notes showed complaints of increasing 
weakness, a racing heart with any exertion, and chest pain 
once or twice a day.  The veteran's wife reported that he had 
periods of apnea while asleep.  

In December 2004, the veteran underwent a new VA cardiac 
examination with claims file review.  The examiner indicated 
in his January 2005 final report that he was asked to address 
the possibility that the veteran had cardiac disease that may 
have occurred secondary to an incident of active service or 
as related to his service-connected sinusitis (that was in 
turn the result of a shell fragment wound to the face).  The 
examiner reported that he had clinically examined the veteran 
and reviewed his chart and the claims file.  He noted that 
the veteran had a longstanding history of chest pain 
syndrome, and that despite extensive past workups, including 
cardiac catheterization, he was never found to have 
significant obstructive CAD.  The examiner noted that one 
report of record raised the possibility of coronary spasm, 
but that this possibility was never clinically substantiated 
in the veteran's records.  The examiner indicated that on 
questioning at this evaluation, the veteran reported a 
progressive worsening of his chest pain, and the examiner 
observed that previous clinic records listed this as a common 
complaint from the veteran.  

In conjunction with the December 2004 VA cardiac examination, 
the veteran underwent another ECG, the findings of which were 
described as normal.  In addition, he also underwent another 
round of PFTs (apparently in conjunction with a separate VA 
respiratory examination for another claim), but after two 
trials, he began to have increased chest pain and a pounding 
heart rate.  He also began to sweat, and had slightly labored 
breathing.  The testing practitioner discontinued the test, 
pending evaluation of the veteran by the cardiology unit, but 
the practitioner later noted that the veteran's symptoms had 
resolved spontaneously, and that he had declined emergency 
room evaluation.  The practitioner then noted that the PFTs 
should be rescheduled for a later date (but it does not 
appear from the record that these tests were in fact 
rescheduled and completed).  In addition, a December 2004 VA 
chest X-ray evaluation listed impressions of: no acute 
disease; and biapical pleural thickening, unchanged and most 
likely secondary to chronic post infectious/post inflammatory 
processes (most likely granulomatous).

As well, in conjunction with the December 2004 VA cardiac 
examination, the veteran underwent another stress test.  
After experiencing extreme fatigue and shortness of breath, 
however, he had to stop the test.  It was noted that he had 
an exaggerated blood pressure response to exercise, with a 
systolic blood pressure reading of 230.  It was noted that 
there was no clinical evidence of ECG changes or arrythmia, 
but that the veteran did experience a few seconds of chest 
pain after the procedure.  The impression was a submaximal 
stress test, with a recommendation to follow up with an 
alternative but similar test.  

After review of the additional test results as well as his 
prior clinical findings in light of the veteran's history, 
the December 2004 VA cardiac examiner's impression and 
summary, as released in January 2005, was a male with 
atypical chest pain and a long history of the same, with 
numerous negative evaluations for CAD.  He concluded that it 
was his opinion that the veteran's current atypical chest 
pain syndrome was not etiologically related to any incident 
in active service, and that it was not secondary to his 
service-connected sinusitis or shell fragment injury to the 
face.

In a May 2005 statement, the veteran relayed that his VA 
primary care physician advised him in early February 2005 
that he had: a 20 percent blockage and ischemia at the time 
of his 1996 stress test; venous spasms as shown by two prior 
cardiac catheterizations; diagnoses of CAD and "congested" 
heart failure; and an incomplete stress test in mid-December 
2004 (as the result of his physical inability to complete 
it).  He reported that this primary care physician ordered a 
new thallium stress test, which was completed in mid-March 
2005.  He advised that the next day, this primary care 
physician told him that the results of that test indicated 
that he was having some problems, in that he had more 
blockage, as well as evidence on the test of the occurrence 
of a prior heart attack.  His primary care physician then 
requested that he be evaluated by a cardiologist, and the 
veteran noted that he had this appointment in mid-April 2005.  
He relayed that the cardiologist examined him and reviewed 
all of his medical records, and told him that he had had a 
heart attack in the past, and that his recent thallium stress 
test showed that he was not getting enough blood flowing 
through his heart, which indicated a blockage.  The veteran 
reported that the cardiologist scheduled him for a new 
cardiac catheterization, which was completed at the end of 
April 2005 and revealed no blockage, but did confirm that he 
had had a heart attack.  The veteran then advised that he had 
a follow-up appointment with the cardiologist in mid-July 
2005.  In this statement, he ultimately questioned why his 
claim was still being denied, when there were two treating 
physicians who had reviewed all of his records and advised 
that his problem was related to his other service-connected 
respiratory and shell fragment wound injury residuals.  

The pertinent aforementioned post-December 2004 VA testing 
and evaluation records are associated with the claims file.  
VA treatment notes indicated that the veteran saw and/or 
spoke to his primary care physician, a nurse practitioner, in 
January 2005 and February 2005.  Diagnoses of hypertension 
and CAD were recorded in these notes, as well as the 
veteran's complaints of chest pain.  There was no comment in 
these records, however, as to the etiology of this chest 
pain.  

The March 2005 VA myocardial perfusion study (stress test) 
report noted that the veteran was unable to complete the 
exercise tolerance test because of severely elevated blood 
pressure and shortness of breath.  The recorded impressions 
were: a 10 percent distal anterolateral and distal lateral 
wall ischemia (identified as a new finding when compared to 
the June 2000 study); left ventricular ejection fraction of 
greater than 55 percent; and normal left ventricular wall 
motion thickening.

A March 2005 VA treatment record reflected that the veteran's 
nurse practitioner called him to discuss the results of the 
aforementioned stress test and to recommend the cardiology 
consultation.  This record noted that the veteran stated that 
he was never previously told that he had had a heart attack.  
The note also suggested that the two discussed the most 
likely cause of the ischemic area as shown on the recent 
stress test, but the cause is not identified clearly in this 
record.  The veteran also reported continued intermittent 
chest pain, fatigue, and shortness of breath.      

Also of record in recent VA treatment notes are the results 
of the veteran's sleep study, performed in late March 2005.  
The listed impressions were: obstructive sleep apnea 
syndrome; an elevated respiratory disturbance index; severe 
oxyhemoglobin desaturations; and a nocturnal myoclonus.  The 
report also noted that the veteran was prescribed a 
continuous positive airway pressure (CPAP) device and advised 
to lose weight.
 
The veteran's April 2005 VA cardiology consult report 
reflects that the examining practitioner took a history from 
the veteran, and reviewed the results of some of his recent 
test results, namely the March 2005 stress test, his December 
2004 PFTs, and his August 2001 cardiac catheterization.  She 
recorded that the veteran told her that he was diagnosed with 
vasospasm by catheterization in 1996 and 1999, and noted that 
there was only an approximate 20 percent blockage.  On 
clinical evaluation, the cardiologist denoted an overweight 
male in no acute distress, with a chest that was clear to 
auscultation bilaterally.  Other clinical findings were also 
normal.  She then ordered a series of tests, and advised the 
veteran to return afterwards.

An April 2005 VA medical record addressed the results of the 
veteran's left heart catheterization, coronary angiography, 
and left ventricular angiography, performed that month.  The 
report noted final diagnoses of: normal coronary arteries; 
elevated left ventricular end diastolic pressure; and mid 
left anterior descending myocardial bridging (noted as a 
possible contributor to the March 2005 stress test findings).  
Also included in this report were clinical findings of: no 
aortic valve stenosis; an ejection fraction of 60 percent; 
and normal wall motion.  Listed recommendations were risk 
factor modification and blood pressure control.

At a follow-up June 2005 VA cardiology consultation, after 
taking a history of current symptomatology from the veteran, 
reviewing recent test results, and conducting a clinical 
evaluation, the examining practitioner diagnosed: chest pain 
with a normal catheterization (possibly related to 
vasospasm); hyperlipidemia; hypertension; dyspnea on 
exertion; and likely metabolic syndrome.  She also noted that 
the veteran was not taking his medication for vasospasm and 
hypertension.

A follow-up VA cardiology clinic note dated in July 2005 
revealed that the veteran called in to report that he did 
have a metabolic syndrome.  It was recorded that the 
practitioner ordered more testing at that time, because the 
veteran was concerned that some of his symptoms may be 
related to possible glucose abnormalities.  He also reported 
that he had had nearly no chest pains since he resumed the 
use of certain of his prescribed medications.     

The last medical report of record is a report addressing a 
call placed by the veteran to his VA cardiology practitioner 
in August 2005.  He reported that he still had variable and 
higher blood pressure readings, with his systolic reading 
running between 130 to 160.  He also noted persistent 
fatigue, with dyspnea on exertion and chest pain when 
walking.  The practitioner noted her consideration of 
coronary spasm, but then recorded that this symptomatology 
was likely pulmonary/asthma-related in nature.  The 
practitioner discussed recent test findings and metabolic 
syndrome with the veteran.  She also recommended that he 
schedule a new pulmonary consultation, and recorded that he 
likely needed a maintenance regimen.       

The Board recognizes that, as detailed above, the evidence of 
record clearly demonstrates that the veteran's cardiac health 
is representative of a very complicated medical picture.  

Initially, the Board must address whether the veteran entered 
active service with any preexisting cardiac disorder or 
disease.  To that end, the Board finds that the veteran did 
not enter service with any preexisting disorder, and that he 
is also entitled to the presumption of soundness with regard 
to this claim because there is insufficient medical evidence 
to show that any documented and preexisting cardiac disorder 
increased in disability during his period of active duty.  
See 38 U.S.C.A. § 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

The Board is aware that the service medical records show that 
the veteran entered service with a documented functional 
systolic heart murmur and a report of fainting spells (as 
noted on his pre-induction entry examination report in August 
1967).  The Board considers this information, however, to be 
representative of (at the most) clinical findings or 
symptomatology, as opposed to diagnosed disability.  In fact, 
the service entry records show that the veteran was still 
deemed qualified for induction into service as of December 
1967.  Thereafter, he was evaluated in February 1968 after 
reporting for treatment with complaints of fainting and chest 
pain, and service physicians did note that this problem 
existed prior to service, and that a heart murmur was found 
on service entry examination.  Subsequent February 1968 
cardiological evaluation, however, revealed that despite this 
symptomatology, the service department was of the opinion 
that the veteran remained qualified for induction.  The 
remainder of the service medical records does not focus on 
such symptomatology, and in addition, at the time of his June 
1969 service discharge examination, the veteran reported no 
such symptoms, and service physicians did not record these 
problems after clinical evaluation.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In the absence of proof of a 
current disability, there can be no valid claim.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Moreover, the Court has 
consistently held that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  Under 
applicable regulation, the term "disability" is defined as 
impairment in earning capacity resulting from diseases and 
injuries and their residual conditions.  See 38 C.F.R. § 4.1 
(2005); see also Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  In light of this guiding precedent, the Board finds 
that it is especially appropriate to consider the veteran's 
heart murmur as a clinical finding, and not as a disability 
subject to scrutiny as a preexisting condition under 
applicable VA law.  As well, the Board finds that the 
aforementioned "fainting spells" and "chest pain" (also 
more equivalent to clinical findings or symptoms than to any 
diagnosed condition) should not be considered as preexisting 
conditions under applicable law.  Also, the record does not 
show that any of these three problems increased in disability 
during active service.  As such, the veteran is entitled to 
the presumption of soundness for this claim.  38 U.S.C.A. 
§§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306.  

With regard to analysis of this claim, the Board first finds 
that because there is no competent medical evidence of record 
to demonstrate that a diagnosed heart disorder manifested to 
a compensable degree within a year after the veteran's 
discharge from service, the Board must deny entitlement to 
presumptive service connection in this case.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.307, 3.309. 

As well, entitlement to service connection on a direct or 
secondary basis is not warranted here.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310(a); Wallin v. West, 11 Vet. App. 
509, 512 (1998).  Again, after the initial service 
symptomatology discussed immediately above, there was no 
indication or report of a heart disorder for the remainder of 
the veteran's period of active service, to include at 
discharge, when he also underwent additional evaluation in 
light of the need for a medical release from service as the 
result of combat-related injury residuals.  Afterwards, post-
service VA medical records show treatment for respiratory 
ailments beginning around the mid-1970's, and it is not 
apparent from the significant amount of medical documentation 
now of record that cardiac problems became a significant 
concern until around the time of the veteran's first stress 
test in 1996.  The Board does, however, acknowledge his 
report that he has regularly experienced certain symptoms, 
including chest pain, since his service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).    

The Board further observes that the veteran's record of 
medical treatment, as contained in the claims file and 
described in detail earlier, relays a varying pattern of 
cardiac diagnoses and/or symptomatology.  The December 1996 
VA examiner, who admittedly did not have the claims file for 
review, diagnosed an innocent heart murmur and organic heart 
disease of arteriosclerotic etiology.  Then, after extensive 
VA cardiology clinic evaluation from approximately May 2002 
to May 2003 in an attempt to definitively identify the 
veteran's actual problem and its etiology, the clinic decided 
to end this evaluation.  Notably, a May 2002 report  from 
this clinic recorded that some of the described features may 
be noncardiac, that is, related to panic attacks or possibly 
otherwise psychiatric or neurologic in nature, while a March 
2003 clinic note stated that there was no clear evidence of 
ischemic or arrhythmic etiology for the chest pain episodes.  
In addition, the clinic's suggestion in May 2003 was that the 
veteran seek evaluation by an internist to identify 
noncardiac etiologies for his chest discomfort.  (Of course, 
the record also documents that the veteran has now returned 
to this clinic for additional evaluation as of early 2005, 
following a significant increase in his cardiac symptoms.)  
Then, after VA examination in September 2003, one examiner 
who did have the claims file and mainly focused on heart 
symptomatology, diagnosed episodes of bronchial asthma, while 
another examiner who focused on respiratory symptomatology 
indicated in a rather unclear statement that hypertension and 
hyperlipidemia were related to the veteran's heart and lung 
condition.  

After all of the above, VA then ordered a new cardiac 
examination with claims file review in December 2004, and 
that examiner noted a longstanding history of chest pain 
syndrome, but observed that despite extensive evaluation, the 
veteran was never found to have significant obstructive CAD.  
He also noted that coronary spasm was suggested in the record 
(as a possible etiology), but was not substantiated in it.  
The examiner ultimately opined that the current atypical 
chest pain syndrome was not etiologically related to service, 
and was also not secondary to the veteran's service-connected 
sinusitis or shell fragment wound facial injury.  

Again, in response to the December 2004 examiner's opinion, 
the veteran has averred that there is sufficient medical 
evidence of record to show the etiology of his heart 
condition in relation to his service.  He notes that there is 
medical evidence of a finding of ischemia (as shown by recent 
March 2005 stress test results, and as suggested by his 
initial 1996 stress test results), that is in turn 
representative of the lack of an appropriate level of oxygen 
being transported through his blood and into his heart, which 
he avers is the result of his service-connected respiratory 
problems as related to his in-service shell fragment facial 
injuries.  Again, however, although the veteran relays that 
his current treating VA physicians have confirmed this 
relationship in discussions with him, they have not recorded 
such a relationship in any medical evidence of record (as 
dated through August 2005).  In addition, the Board observes 
that the veteran's March 2005 sleep study results, as well as 
listing a sleep apnea diagnosis, included a finding of severe 
oxyhemoglobin desaturations.  

Finally, while the examining cardiology practitioner 
indicated in a June 2005 report that currently diagnosed 
chest pain may possibly be related to vasospasm, she did not 
have his entire record for review, did not actually diagnose 
vasospasm, or provide any basis for that opinion.  As well, 
pain itself, without an underlying diagnosis, is not 
considered as a disability for purposes of the award of VA 
benefits.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); see also Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001) .    

Therefore, as there is no competent medical evidence of 
record that currently relates a specifically identified and 
diagnosed heart disorder to service and explains the basis 
for that relationship, service connection for a heart 
disorder on a direct basis will be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  As well, the Board must deny 
entitlement to service connection for a heart disorder as 
secondary to another service-connected disability, including 
sinusitis.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  While there is no question that the 
veteran is service-connected for a number of conditions 
related to his in-service shell fragment wound facial injury, 
none of the competent medical evidence of record specifically 
relates a service-connected disability to a currently 
diagnosed heart disorder and explains the basis for that 
relationship.  Again, the Board is aware of the veteran's 
statement that two treating VA physicians have told him that 
this is the case, but the records from these physicians do 
not include any such comment.  Moreover, while the veteran 
himself also avers that this is the case, there is no 
indication that he is medically qualified to render such an 
opinion, and as such, the Board may not consider his 
statement to that effect as competent medical evidence in 
support of his claim.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Thus, in light of all of the above, the Board holds that 
service connection for a heart disorder, under any available 
theory of entitlement addressed herein, is not warranted at 
this time.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a). 

Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the benefit of the doubt rule.  The preponderance of the 
evidence, however, is against both of the veteran's claims.  
As such, this case does not present such a state of balance 
between the positive evidence and the negative evidence - a 
state of relative equipoise - so as to allow for a more 
favorable determination.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a heart disorder, claimed as secondary 
to another service-connected disability (including 
sinusitis), is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


